IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 9, 2009

                                      No. 08 - 60567                   Charles R. Fulbruge III
                                                                               Clerk

DAISAN A NETTLES; DIRECTOR, OFFICE OF WORKER’S
COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR

                                                   Petitioners
v.

NORTHROP GRUMMAN SHIP SYSTEMS INC

                                                   Respondent




                      Petition for Review of an Order of the
            United States Department of Labor Benefits Review Board
                                 BRB No. 07-0356


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.